Case 9:18-cv-81220-WPD Document 49 Entered on FLSD Docket 08/02/2019 Page 1 of 2




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                                      Case No.: 18-81220-CIV-DIMITROULEAS
  JAMES MORTON,

         Plaintiff,

  v.

  GOVERNMENT EMPLOYEES INSURANCE
  COMPANY, a foreign corporation,

        Defendant.
  ___________________________________/

                      FINAL JUDGMENT AND ORDER CLOSING CASE

         THIS CAUSE is before the Court upon the Court’s Omnibus Order Granting Plaintiff’s

  Motion for Summary Judgment; Denying Defendant’s Motion for Summary Judgment, entered

  separately today.

         Accordingly, it is ORDERED AND ADJUDGED as follows:

         1. The Court ENTERS Judgment in favor of Plaintiff, JAMES MORTON and against

             Defendant, GOVERNMENT EMPLOYEES INSURANCE COMPANY, in the

             amount of $85,860.00, plus his reasonable attorneys’ fees, for which let execution

             issue.

         2. The Clerk is hereby directed to CLOSE this case and DENY any pending motions as

             moot.

         DONE AND ORDERED in Chambers at Fort Lauderdale, Broward County, Florida, this

  2nd day of August, 2019.
Case 9:18-cv-81220-WPD Document 49 Entered on FLSD Docket 08/02/2019 Page 2 of 2




  Copies furnished to:
  Counsel of Record
